Marten, J.
delivered the opinion of the court. Grravier, sued for a balance due on á notarial act of mortgage, with a view to ulteri- ... . . or proceedings against the premises m the * hands of third possessors, the other defendants pleaded, that the plaintiff had made a compromise with the former, and his interests had been sacrificed by a sale of the mortgaged pre*598mises, a whole square in lots. The plaintiffs had judgment, and he appealed. ,
Denis for the plaintiff, Young for the defendant.
His counsel urges, that a mortgage is indivisible, and hears on each and every part of the premises, and the plaintiff had no right to sell a square in separate lots.
It is true that a mortgage bears on each and every part of the property mortgaged. Thus a mortgage of a gang of slaves bears on each and every head, and a mortgage of a square bears on each and every lot; but no law requires that either the gang or the square be sold en masse.
The appellant cannot avail himself of, neither can he be injured by, the compromise of the appellees with his co-defendants.
His counsel here prayed to be heard, in behalf of the other defendants; but as they did not appeal, we have deemed it improperio permit it, *
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.